Title: How to Warm a Room in Winter and Cool It in Summer, Communicated by Franklin to Jonathan Williams, Jr., [1 November 1784]
From: Franklin, Benjamin
To: 


				
					[November 1, 1784]
				
				Note the Back of the Kitchen Chimney being of Iron will warm the Room behind it, the folding doors being open allows the heat to pass into the Room & the air Pipe being shut prevents its going away: this is for Winter.— In summer the Doors being shut the heat cannot get into the Room & the slides being drawn out the heat will escape throw the air pipe. The hole at the bottom of the Doors feeds the pipe with air which rarifies & passes off. The Wooden Pipe supplies the Room with as much cool air fresh from the bottom of the Cellar.—
				This Idea was given me by Dr. B. F. at Passy 1. Novemb 1784. Jw
			 
				[captions, middle left:] the Kitchen / Fire place & Chimney
				[captions, middle right:] Room to be warm in winter and cool in summer. / an Iron back throu which the heat comes into this Room / an Air Pipe shut at the Bottom by an Iron slider in Winter but open in Summer. / Wooden Doors to be kept


open in Winter & shut in summer, a round hole at the bottom of the door.
				[captions, lower right.] Cellar. / a Wooden Pipe open at each end from the bottom of the Cellar to the Top of the Room.
			